FILED

NOV 2 0 2012
UNFTED STATES DISTRICT C@URT crerk, u.s. oiszricr a Bankrupzcy
FOR THE DISTRICT OF COLUMBIA Courts for the District 01 Co|umbla

Louis Younger, )
Petitioner, §
v § Civil Action No.  

§

Charles E. Samuels Jr. et al. , )
Respondents. §

MEMORANDUM OPINION

Petitioner, a prisoner at the Federal Correctional Institution in Greenville, Illinois, has
submitted a voluminous application for a writ of habeas corpus and an application to proceed in
forma pauperis. The Court will grant the application to proceed in forma pauperis and will
dismiss the case for lack of jurisdiction.

Petitioner challenges his conviction entered by the United States District Court for the
Eastern District of Missouri. See U.S. v. Dierling, 131 F.3d 722 (8“‘ Cir. l997); Pet. at 4.
Petitioner claims, among other wrongs, that "fraud was perpetrated upon the [criminal] court"
and "defense counsel rendered ineffective assistance . . . ." Pet. at 2 1111 5, 6. Petitioner seeks,
among other relief, reversal of his conviction and a new trial. Id. at 3.

Petitioner’s claims must be presented to the sentencing court by motion filed pursuant to
28 U.S.C. § 2255, which states:

[a] prisoner in custody under sentence of a court established by Act of Congress

claiming the right to be released upon the ground that the sentence was imposed

in violation of the Constitution or laws of the United States . . . or is otherwise

subject to collateral attack, may move the court which imposed the sentence to
vacate, set aside or correct the sentence.

1

ha

28 U.S.C. § 2255(a). Moreover,
[a]n application for a writ of habeas corpus in behalf of a prisoner who is
authorized to apply for relief by motion pursuant to [28 U.S.C. § 2255], shall not
be entertained if it appears that the applicant has failed to apply for relief, by
motion, to the court which sentenced him, or that such court has denied him relief,
unless it also appears that the remedy by motion is inadequate or ineffective to
test the legality of his detention.
28 U.S.C. § 2255(e). Petitioner has not shown that his available remedy is inadequate or
ineffective, and to the extent that petitioner may have already been denied relief under § 2255, he
must seek permission from the Eighth Circuit to file a successive petition in the sentencing court.

See 28 U.S.C. § 2255(h). Petitioner has no recourse in this Court. Hence, the case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

Uniéd States District judge

Date: November ~‘/ ,20l2